Remark
	This Office action has been issued in response to amendments filed on 01/23/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Winkler Barry on May 23, 2022 .
The application has been amended claims as follows:
1.	 (Currently Amended) 	 A method for adapting a tire inflation pressure of an agricultural vehicle, comprising:
ascertaining via a navigation system a current vehicle position 
correlating via a control unit the current vehicle position from a database;
detecting via the control unit a travel-induced entry into a first cultivation region surrounded by a first field boundary; 
selecting via the control unit a set tire inflation pressure designated for field cultivation from [[a]] the database 
applying via a tire-pressure regulating system the selected set tire inflation pressure designated for field cultivation to at least one tire of the agricultural vehicle 

2.	 (Currently Amended) 	 The method according to claim 1, further comprising actuating via the control unit the tire-pressure regulating system to partially vent the at least one tire to the selected set tire inflation pressure designated for field cultivation based upon an expected entry into the first cultivation region.

3.	 (Currently Amended) 	 The method according to claim 1, further comprising predetermining [[a]] the set tire inflation pressure designated for field cultivation

4.	 (Currently Amended) 	 The method according to claim 1, further comprising modifying via the control unit [[a]] the set tire inflation pressure designated for field cultivation one or more external influencing variables including a current axle-load distribution of the agricultural vehicle, a roadway condition, an outside temperature, a weather condition, a soil condition, a topography, intended soil-cultivation measures, a type of implement, and a type of tire.

5.	 (Currently Amended) 	 The method according to claim 1, further comprising: accessing via a control unit the database of a central data server in a wireless manner. 


6.	 (Currently Amended) 	 The method according to claim 1, further comprising:



detecting via the control unit when the agricultural vehicle passes between the first cultivation region surrounded by the first field boundary and a second cultivation region surrounded by a second field boundary, the first cultivation region overlapping the second cultivation region; 
retaining via the control unit the selected set tire inflation pressure designated for field cultivation when the agricultural vehicle passes between the first and second field boundaries. 

7.	 (Original) 	 The method according to claim 6, wherein the detecting step is executed on the basis of the current vehicle position or the preceding course thereof.

8.	 (Original) 	 The method according to claim 6, wherein the detecting step comprises extrapolating the travel trajectory situated ahead.

9.	 (Currently Amended) 	 The method according to claim 1, further comprising:
	



detecting via the control unit when the agricultural vehicle leaves the first cultivation region defined by the first field boundary and travels in a direction of a second cultivation region defined by a second field boundary, the first and second cultivation regions spaced apart from one another; and
retaining via the control unit the set tire inflation pressure designated for field cultivation in the at least one tire provided that a travel-time from the first field boundary to the second field boundary is less than or equal to a time for inflating the at least one tire to a set tire inflation pressure designated for the implementation of a transport journey.

10.	 (Original) 	 The method according to claim 9, wherein the detecting step is executed on the basis of the current vehicle position or the preceding course thereof, and the detecting step comprises extrapolating the travel trajectory situated ahead.

11.	 (Currently Amended) 	 The method according to claim 1, further comprising:
detecting via the control unit the agricultural vehicle leaving the first cultivation region and travelling in a direction of a transport path on a basis of a current vehicle position or a preceding course thereof; 
	selecting via the control unit a set tire inflation pressure designated for the implementation of a transport journey from the database; and 
inflating via the tire-pressure regulating system the at least one tire to the set tire inflation pressure designated for the implementation of a transport journey.

12.	 (Currently Amended) 	 The method according to claim [[1]] 11, further comprising 

modifying via the control unit the set tire inflation pressure designated for implementation of a transport journey with regard to one or more external influencing variables including a current axle-load distribution of the agricultural vehicle, a roadway condition, an outside temperature, a weather condition, a soil condition, a topography, intended soil-cultivation measures, a type of implement, and a type of tire.

13.	 (Currently Amended) 	 The method according to claim [[1]] 11, further comprising predetermining the set tire inflation pressure designated for implementation of a transport journey. 

14.	 (Currently Amended) 	 The method according to claim [[13]] 1, further comprising enabling the control unit by a mobile terminal communicating with the control unit via a WLAN connection or Wi-Fi connection.

15.	 (Currently Amended) 	 A method for adapting a tire inflation pressure of an agricultural vehicle, comprising:
	
determining via a navigation system a current position of the agricultural vehicle 
correlating via a control unit the current position first field boundary;
detecting via the control unit an entry of the vehicle into a first cultivation region defined by the first field boundary; 

selecting via the control unit a first predetermined tire inflation pressure designated for a field cultivation configuration a database; and 
actuating via the control unit a tire-pressure regulating system to partially vent at least one tire to the first 

16.	 (Currently Amended) 	 The method according to claim 15, 

wherein the actuating step comprises partially venting the at least one tire based upon an expected entry into the first cultivation region.

17.	 (Currently Amended) 	 The method according to claim 15, further comprising:



detecting via the control unit when the agricultural vehicle passes between the first cultivation region defined by the first field boundary and a second cultivation region defined by a second field boundary, the first and second cultivation regions overlapping one another; and

retaining via the control unit the first predetermined tire inflation pressure in the at least one tire when the agricultural vehicle passed between the first and second field boundaries.

18.	 (Currently Amended) 	 The method according to claim 15, further comprising:
	




detecting via the control unit when the agricultural vehicle leaves the first cultivation region defined by the first field boundary and travels in a direction of a second cultivation region defined by a second field boundary, the first and second cultivation regions spaced apart from one another; and
retaining via the control unit the first predetermined tire inflation pressure in the at least one tire provided that a travel-time from the first field boundary to the second field boundary is less than or equal to a time for inflating the at least one tire to a second predetermined tire inflation pressure designated for a transport configuration.

19.	 (Currently Amended) 	 The method according to claim 15, further comprising:
detecting via the control unit the agricultural vehicle leaving the first cultivation region and travelling in a direction of a transport path; 
	selecting via the control unit a second predetermined tire inflation pressure for a transport configuration from the database; and 
inflating via the tire-pressure regulating system the at least one tire to the second predetermined tire inflation pressure.

20.	 (Currently Amended) 	 A method for controlling a tire inflation pressure of a tire on an agricultural vehicle, comprising:
	
determining via a navigation system a current position of the agricultural vehicle 

detecting via a control unit when the vehicle enters or exits the cultivation region; 


selecting via the control unit one of a first tire inflation pressure designated for a field cultivation configuration and a second tire inflation pressure designated for a transport configuration from a database; and 
actuating via the control unit the tire-pressure regulating system to change at least one tire to the first or second tire inflation pressure based on the current position of the agricultural vehicle and whether vehicle is operating in the field cultivation configuration or the transport configuration.


Allowable Subject Matter
	Claims 1-20 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Pierfelice (US Pub No. 20140107889) directed to system for a vehicle includes a vehicle support subsystem in communication with the GPS subsystem, the vehicle support subsystem operable in response to the GPS subsystem. The system can control a vehicle characteristic (e.g., tire inflation pressure, suspension system, suspension damping system, ride height adjustment system) based at least in part on terrain obtained from a global positioning system (GPS), current weather information, and/or historical weather information.
 The prior art of record is different than the claimed invention because in the claimed invention selecting via the control unit a set tire inflation pressure designated for field cultivation from the database; and applying via a tire-pressure regulating system the selected set tire inflation pressure designated for field cultivation to at least one tire of the agricultural vehicle . This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 15 and 20.  Accordingly claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687